DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 3/29/21. By virtue of this amendment, claims 2-21 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 11-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by (US Pub. No: Knibbe et al (US Pub. No: 2012/0181954A1).
Regarding claim 2, light guiding system and method of Knibbe et al obviously disclose or capable of performing that, a load regulation device for controlling an electrical load(figures 1a-1c, the load regulation device comprising: a load regulation circuit configured to control the electrical load (light unit (103)); and a control circuit (100) configured to control the load regulation circuit to control an amount of power delivered to the electrical load(103); wherein the control circuit (100) is configured to operate in at least a low-power state during which the electrical load is unenergized and an on state during which the electrical load (103)is energized, and wherein the control circuit (100) is further configured to: a sensor (102) for receive an indication of a user's presence while operating in the low-power state; the control (100) for in response to receiving the indication, start preparing for energizing the electrical load(103) while the electrical load(103) remains unenergized; and enter the on state to control the load regulation circuit to energize the electrical load if a change state instruction is received within a first predetermined period of time (predetermined period), paragraph [0012]) , after the control circuit (100) starts to prepare for energizing the electrical load(103), or stop preparing for energizing the 
Regarding claim 3, light guiding system and method of Knibbe et al obviously disclose or capable of performing that, wherein the processor control circuit (100) being configured to start preparing for energizing the electrical load comprises the processor control circuit being configured to perform one or more of the following: rendering conductive a controllably conductive device (sensors (102), charging a power supply (101a, 101b)), or initializing a communication channel.
Regarding claim 7, light guiding system and method of Knibbe et al obviously disclose or capable of performing that, further comprising a sensor (102) configured to detect the presence of the user, wherein the control circuit (100) is configured to receive the indication of the user's presence from the sensor (102).
Regarding claim 8, light guiding system and method of Knibbe et al obviously disclose or capable of performing that, wherein the control circuit(100) is configured to receive the change state instruction from the sensor(100).
Regarding claim 9, light guiding system and method of Knibbe et al disclose, wherein the control circuit (100) is configured to receive the change state instruction from an external device (sensor (102)).
Regarding claim 11, light guiding system and method of Knibbe et al disclose, further comprising a communication circuit (wireless communication, paragraph [0039]) configured to receive one or more signals from an external device(102, 101a,101b).
	Regarding claim 12, light guiding system and method of Knibbe et al disclose, wherein the control circuit is configured to receive the indication of the user's presence via the one or more signals received from the external device (102, 101a, 101b).

Regarding claim 14, light guiding system and method of Knibbe et al disclose wherein the external device comprises a sensor (102).
Regarding claim 15, light guiding system and method of Knibbe et al obviously disclose wherein the one or more signals comprise at least one digital message. Paragraph [0020].
Regarding claim 16, light guiding system and method of Knibbe et al obviously disclose
wherein the control circuit is configured to receive the change state instruction from a second external device(102, 101b).
Regarding claim 18, light guiding system and method of Knibbe et al disclose wherein the electrical load comprises a lighting load (103) or a motorized window treatment.
Regarding claim 19, light guiding system and method of Knibbe et al obviously disclose or capable of performing that, a method for controlling an electrical load(103)(figures 1a-1d), the method comprising: control unit(100) for operating in a low-power state during which the electrical load is unenergized; receiving an indication of a user's presence(sensor(102) while operating in the low-power state; in response to receiving the indication, the control unit (100) for starting to prepare for energizing the electrical load while the electrical load remains unenergized; and entering an on state to energize the electrical load if a change state instruction is received within a first predetermined period of time after starting to prepare for energizing the electrical load, or stopping the preparation for energizing the electrical load if the change state instruction is not received within the first predetermined period of time. Paragraphs [0037-0045].



.
Allowable Subject Matter
Claims 4-6, 10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 
/Minh D A/
Primary Examiner
Art Unit 2844